 ;:_,, ·,... ·
·~
                 ...
                   •.                       .

        ' AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page 1 ofl



                                                UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                v.                                             (For Offenses Committed On or After November 1, 1987)


                                  Julio Gomez-Aguilar                                          Case Number: 3:19-mj-22019

                                                                                               Leila W Mor an
                                                                                               Defendant's At rney


             REGISTRATION NO. 75097298
            THE DEFENDANT:                                                                                                 MAY 2 1 2019
           . ~ pleaded guilty to count( s) 1 of Complaint
                                                     ~----'---~---------+----r:r_.1""1:::._~~·1.1~,,-rr-,._,.r'4,;Ff.•".;'           ..
                                                                                                                           ... ,"1-.,'7f'l·_i'f.i~'4,C--+--
                                                                                                                     .. .,.,.,
                 D was found guilty to count(s)                                           SOUTH;c:ti' o:s·m:c r OF C~L!FOF<NIA
                   after a plea of not guilty.                                            3                _____ · d'
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                Nature of Offense                                                                    Count Number(s)
             8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                          1

                 D The defendant has been found not guilty on count( s)
                                                                                       ---~---~-----------
                 0 Count(s)                                                                     dismissed on the motion of the United States.
                               ---~--------------


                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                         ,25', TIME SERVED                                D

                  ~  Assessment: $10 WAIVED lg] Fine: WAIVED
                 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative,                          charged in case


                      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant .shall notify the court and
                 United States Attorney of any material change in the. defendant's economic circumstances.

                                                                                            Tuesday, May 21, 2019




                                                                                              UNITED STATES MAGISTRATE JUDGE



                 Clerk's Office Copy                                                                                                       3:19-mj-22019
